Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0001100
                                                         24-FEB-2017
                                                         07:57 AM




                          SCWC-14-0001100

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

     THE BANK OF NEW YORK MELLON, FKA THE BANK OF NEW YORK,
     AS TRUSTEE FOR THE CERTIFICATE HOLDERS OF CWMBS, INC.,
        CHL MORTGAGE PASS-THROUGH TRUST 2007-14 MORTGAGE
            PASS-THROUGH CERTIFICATES, SERIES 2007-14,
      Respondent/Plaintiff/Counterclaim Defendant-Appellee,

                                 vs.

    BERNARDITA MONTERO MAZERIK, BEDINAH DOLDOLEA VILLAFRANCA,
       Petitioners/Defendants/Counterclaimants-Appellants,

                                 and

         MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.,
     SOLELY AS NOMINEE FOR CENTRAL PACIFIC HOMELOANS, INC.;
               EWA BY GENTRY COMMUNITY ASSOCIATION,
                 Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-14-0001100; CIV. NO. 13-1-0604)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioners/Defendants/Counterclaimants-Appellants

Bernardita Montero Mazerik and Bedinah Doldolea Villafranca’s
application for writ of certiorari filed on January 10, 2017, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, February 24, 2017.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2